Rao, Judge:
The appeals for reappraisement listed above have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between tbe parties hereto, that tbe merchandise consists of item number 140 shirt and short sets exported from Japan during the first quarter of 1961.
IT IS FURTHER STIPULATED AND AGREED that export value as defined in section 402 of the Tariff Act of 1930 as amended is the proper basis for the appraisement of this merchandise and that said export value of the shirts marked A and checked HAP by examiner H. A. Fichtenbaum on the invoices covered by the above named appeals for reappraisement is $1.839 per dozen plus 5% net packed and that said export value for the shorts marked B and cheeked HAF by examiner H. A. Fichtenbaum on said invoices is $3.14 per dozen plus 5% net packed.
IT IS FURTHER STIPULATED AND AGREED that the merchandise does not appear on the final list (T.D. 64521) published by the Secretary of the Treasury pursuant to Section 6(a) of the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that the above named appeals be submitted on this stipulation said appeals being limited to the merchandise mai’ked A or B as aforesaid.
On tbe agreed facts, I find export value, as defined in section 402(b) of tbe Tariff Act of 1930, as amended by tbe Customs Simplification Act of 1956, to be tbe proper basis for the determination of the value of tbe merchandise covered by said appeals and that such values were for tbe shirts marked A and checked HAF, by Examiner H. A. Fichtenbaum, on the invoices covered by said appeals, $1.839 per dozen, plus 5 per centum net packed, and for the shorts marked B and checked HAF, by said examiner, on said invoices, $3.14 per dozen, plus 5 per centum, net packed.
Judgment will be entered accordingly.